Citation Nr: 1808649	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  11-15 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to October 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen a previously denied claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed to the Board.  In August 2013, the Board reopened the claim and broadened it to encompass any acquired psychiatric disorder pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In December 2016, this matter came before the Board again and was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the December 2016 Board remand, VA sought an opinion as to whether the Veteran had any acquired psychiatric disorder that was caused or aggravated by his service.  In May 2017, a VA examiner opined that it was at least as likely as not that the Veteran's major depressive disorder with psychotic features was at least as likely as not due to his service "as there was no report or record of psychiatric diagnosis or treatment before service."  While this opinion is a positive nexus opinion, the rationale provided does not contain the necessary detail to assist the Board or other VA decision makers in drafting an appropriate decision relying on the opinion.  Consequently, the Board finds that this matter must be remanded for an additional addendum opinion that provides further information, citing to the lay and medical evidence as appropriate, as to why it is the examiner's opinion that it is at least as likely as not that the Veteran's major depressive disorder was due to his service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (providing that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding/updated VA treatment records that are not already associated with the claims file that are relevant to the claim on appeal.

2. After the above records development is completed, arrange for an addendum opinion from the same examiner who provided the May 2017 addendum opinion.  The examiner should provide a more complete rationale for the opinion provided in May 2017, and cite to the medical and competent lay evidence of record, where appropriate, and explain the rationale for that opinion.

In the event that the examiner who provided the May 2017 opinion is unavailable, an opinion should be sought from another examiner.  In that event, the examiner should be asked to provide an opinion as to the nature and etiology of the Veteran's acquired psychiatric conditions as described in the remand instructions from December 2016.

If any examiner of whom an opinion is requested determines that the requested opinion cannot be provided without an additional examination, the Veteran should be scheduled for an appropriate examination.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claim on appeal.  If the claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his attorney with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




